Citation Nr: 1825869	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  	

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
October 2013 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 Board videoconference hearing and a transcript of this hearing is of record.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have hearing loss for VA purposes in his right ear.  


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155   (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II.  Analysis

The Veteran is seeking  entitlement to service connection for right ear hearing loss which he contends is etiologically related to his in-service noise exposure.  In order to establish service connection the Veteran must have a current disability which is etiologically related to his active service.  The Board finds the Veteran does not have a current disability and as such service connection is not warranted.  

The Veteran was provided with an October 2013 VA examination in connection with his claim.  Audiological testing was performed and pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed the Veteran with right ear sensorineural hearing loss in the frequency range of 6000 or higher.

The Veteran's audiological testing shows his right ear at its worst is 25 decibels and he scored a 96 percent on the Maryland CNC test.  None of the auditory thresholds in the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; are 26 decibels or greater (there must be at least 3); and speech recognition score is not less than 94 percent.  38 C.F.R. § 3.385.  As such, the Veteran does not have a right ear hearing loss disability for VA purposes.  There are no other audiological testing results associated with the Veterans claims file from the period on appeal.  The Veteran reported in his May 2015 Board hearing that he did not receive treatment for his hearing loss, as such, the October 2013 VA examination is the only audiological testing available for review.  

In addition, the Veteran has provided lay statements describing his in-service noise exposure and stating that he has current bilateral hearing loss as a result.  See September 2014 notice of disagreement, November 2014 VA Form 9, and May 2015 Board hearing testimony.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of diagnosis of hearing loss that meets specific thresholds extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board acknowledges the Veteran's reports of in-service noise exposure, however, without evidence of a current disability service connection cannot be granted.  

Therefore, as the competent evidence of record indicates the Veteran does not have a current right ear hearing loss disability service connection for right ear hearing loss is not warranted.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

The Veteran is seeking entitlement to service connection for left ear hearing loss which he contends is etiologically related to his in-service noise exposure.  The Veteran was most recently provided with an October 2013 VA examination in connection with his claim.  Audiological testing was performed and found left ear hearing loss for VA purposes, but the examiner concluded that the Veteran's left ear hearing loss was not etiologically related to his active service because his in-service audiological testing showed normal hearing.  

The Board finds the October 2013 VA opinion to be inadequate.  The examiner impermissibly based his conclusion solely on the fact that the Veteran's service treatment records, to include his separation examination, showed normal hearing.  The Board notes service connection for hearing loss which first met VA's definition of disability after service is not precluded.  Hensley, supra.  Moreover, the examiner did not address any of the Veteran's statements regarding his in-service noise exposure or a January 1975 service treatment record noting the Veteran's hearing threshold had shifted at least 5 decibels in every frequency with the exception of 3000 Hertz.  As such, an addendum opinion must be obtained on remand regarding the etiology of the Veteran's current left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who examined the Veteran in October 2013 in connection with his claim for service-connection for left ear hearing loss and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's left ear hearing loss is etiologically related to his active service.  

The examiner should consider and discuss as necessary the following:

i.  The Veteran's September 2014 notice of disagreement, November 2014 VA Form 9, and May 2015 Board hearing testimony detailing his in-service noise exposure; and

ii.  The January 1975 service treatment record noting the Veteran had a hearing threshold shift during his active service.  

If the October 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


